Exhibit 10.1

 

CERAGENIX PHARMACEUTICALS, INC.

 

2008 OMNIBUS INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

PURPOSE

1

2.

DEFINITIONS

1

3.

ADMINISTRATION OF THE PLAN

6

 

3.1.

Board

6

 

3.2.

Committee

7

 

3.3.

Terms of Awards

8

 

3.4.

No Repricing

9

 

3.5.

Deferral Arrangement

9

 

3.6.

No Liability

9

 

3.7.

Share Issuance/Book-Entry

9

4.

STOCK SUBJECT TO THE PLAN

10

 

4.1.

Number of Shares Available for Awards

10

 

4.2.

Adjustments in Authorized Shares

10

 

4.3.

Share Usage

10

5.

EFFECTIVE DATE, DURATION AND AMENDMENTS

11

 

5.1.

Effective Date

11

 

5.2.

Term

11

 

5.3.

Amendment and Termination of the Plan

11

6.

AWARD ELIGIBILITY AND LIMITATIONS

11

 

6.1.

Service Providers and Other Persons

11

 

6.2.

Successive Awards and Substitute Awards

12

 

6.3.

Limitation on Shares of Stock Subject to Awards and Cash Awards

12

7.

AWARD AGREEMENT

12

8.

TERMS AND CONDITIONS OF OPTIONS

13

 

8.1.

Option Price

13

 

8.2.

Vesting

13

 

8.3.

Term

13

 

8.4.

Termination of Service

13

 

8.5.

Limitations on Exercise of Option

13

 

8.6.

Method of Exercise

14

 

8.7.

Rights of Holders of Options

14

 

8.8.

Delivery of Stock Certificates

14

 

8.9.

Transferability of Options

14

 

8.10.

Family Transfers

15

 

8.11.

Limitations on Incentive Stock Options

15

 

8.12.

Notice of Disqualifying Disposition

15

9.

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

15

 

9.1.

Right to Payment and Grant Price

15

 

9.2.

Other Terms

16

 

i

--------------------------------------------------------------------------------


 

 

9.3.

Term

16

 

9.4.

Transferability of SARS

16

 

9.5.

Family Transfers

16

10.

TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS

17

 

10.1.

Grant of Restricted Stock or Stock Units

17

 

10.2.

Restrictions

17

 

10.3.

Restricted Stock Certificates

17

 

10.4.

Rights of Holders of Restricted Stock

18

 

10.5.

Rights of Holders of Stock Units

18

 

 

10.5.1.

Voting and Dividend Rights

18

 

 

10.5.2.

Creditor’s Rights

18

 

10.6.

Termination of Service

18

 

10.7.

Purchase of Restricted Stock and Shares Subject to Stock Units

19

 

10.8.

Delivery of Stock

19

11.

TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS

19

12.

FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

19

 

12.1.

General Rule

19

 

12.2.

Surrender of Stock

20

 

12.3.

Cashless Exercise

20

 

12.4.

Other Forms of Payment

20

13.

TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

20

 

13.1.

Dividend Equivalent Rights

20

 

13.2.

Termination of Service

21

14.

TERMS AND CONDITIONS OF PERFORMANCE SHARES, PERFORMANCE UNITS, PERFORMANCE
AWARDS AND ANNUAL INCENTIVE AWARDS

21

 

14.1.

Grant of Performance Units/Performance Shares

21

 

14.2.

Value of Performance Units/Performance Shares

21

 

14.3.

Earning of Performance Units/Performance Shares

21

 

14.4.

Form and Timing of Payment of Performance Units/Performance Shares

22

 

14.5.

Performance Conditions

22

 

14.6.

Performance Awards or Annual Incentive Awards Granted to Designated Covered
Employees

22

 

 

14.6.1.

Performance Goals Generally

22

 

 

14.6.2.

Timing for Establishing Performance Goals

23

 

 

14.6.3.

Settlement of Awards; Other Terms

23

 

 

14.6.4.

Performance Measures

23

 

 

14.6.5.

Evaluation of Performance

25

 

ii

--------------------------------------------------------------------------------


 

 

 

14.6.6.

Adjustment of Performance-Based Compensation

25

 

 

14.6.7.

Board Discretion

25

 

14.7.

Status of Section Awards Under Code Section 162(m)

25

15.

PARACHUTE LIMITATIONS

26

16.

REQUIREMENTS OF LAW

27

 

16.1.

General

27

 

16.2.

Rule 16b-3

27

17.

EFFECT OF CHANGES IN CAPITALIZATION

28

 

17.1.

Changes in Stock

28

 

17.2.

Reorganization in Which the Company Is the Surviving Entity Which Does Not
Constitute a Corporate Transaction

29

 

17.3.

Corporate Transaction in which Awards Are Not Assumed

29

 

17.4.

Corporation Transaction in which Awards Are Assumed

30

 

17.5.

Adjustments

30

 

17.6.

No Limitations on Company

31

18.

GENERAL PROVISIONS

31

 

18.1.

Disclaimer of Rights

31

 

18.2.

Nonexclusivity of the Plan

31

 

18.3.

Withholding Taxes

31

 

18.4.

Captions

32

 

18.5.

Other Provisions

32

 

18.6.

Number and Gender

32

 

18.7.

Severability

33

 

18.8.

Governing Law

33

 

18.9.

Section 409A of the Code

33

 

iii

--------------------------------------------------------------------------------


 

CERAGENIX PHARMACEUTICALS, INC.

 

2008 OMNIBUS INCENTIVE PLAN

 

Ceragenix Pharmaceuticals, Inc., a Delaware corporation (the “Company”), sets
forth herein the terms of its 2008 Omnibus Incentive Plan (the “Plan”), as
follows:

 


1.                                      PURPOSE


 

The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, directors, key
employees, and other persons, and to motivate such persons to serve the Company
and its Affiliates and to expend maximum effort to improve the business results
and earnings of the Company, by providing to such persons an opportunity to
acquire or increase a direct proprietary interest in the operations and future
success of the Company.  To this end, the Plan provides for the grant of stock
options, stock appreciation rights, restricted stock, stock units (including
deferred stock units), unrestricted stock, dividend equivalent rights, and cash
bonus awards.  Any of these awards may, but need not, be made as performance
incentives to reward attainment of annual or long-term performance goals in
accordance with the terms hereof.  Stock options granted under the Plan may be
non-qualified stock options or incentive stock options, as provided herein,
except that stock options granted to outside directors and any consultants or
advisers providing services to the Company or an Affiliate shall in all cases be
non-qualified stock options.

 


2.                                      DEFINITIONS


 

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

 

2.1           “Affiliate” means, with respect to the Company, any company or
other trade or business that controls, is controlled by or is under common
control with the Company within the meaning of Rule 405 of Regulation C under
the Securities Act, including, without limitation, any Subsidiary.  For purposes
of granting stock options or stock appreciation rights, an entity may not be
considered an Affiliate unless the Company holds a “controlling interest” in
such entity, where the term “controlling interest” has the same meaning as
provided in Treasury Regulation 1.414(c)-2(b)(2)(i), provided that the language
“at least 50 percent” is used instead of “at least 80 percent” and, provided
further, that where granting of stock options or stock appreciation rights is
based upon a legitimate business criteria, the language “at least 20 percent” is
used instead of “at least 80 percent” each place it appears in Treasury
Regulation 1.414(c)-2(b)(2)(i).

 

--------------------------------------------------------------------------------


 

2.2           “Annual Incentive Award” means an Award made subject to attainment
of performance goals (as described in Section 14) generally over a one-year
performance period (the Company’s fiscal year, unless otherwise specified by the
Committee).

 

2.3           “Award” means a grant of an Option, Stock Appreciation Right,
Restricted Stock, Unrestricted Stock, Stock Unit, Dividend Equivalent Right,
Performance Share, Performance Unit or cash award under the Plan.

 

2.4           “Award Agreement” means the agreement between the Company and a
Grantee that evidences and sets out the terms and conditions of an Award.

 

2.5           “Benefit Arrangement” shall have the meaning set forth in
Section 15 hereof.

 

2.6           “Board” means the Board of Directors of the Company.

 

2.7           “Cause” means, as determined by the Board and unless otherwise
provided in an applicable agreement with the Company or an Affiliate, (i) gross
negligence or willful misconduct in connection with the performance of duties;
(ii) conviction of a criminal offense (other than minor traffic offenses); or
(iii) material breach of any term of any employment, consulting or other
services, confidentiality, intellectual property or non-competition agreements,
if any, between the Service Provider and the Company or an Affiliate.

 

2.8           “Code” means the Internal Revenue Code of 1986, as now in effect
or as hereafter amended.

 

2.9           “Committee” means a committee of, and designated from time to time
by resolution of, the Board, which shall be constituted as provided in
Section 3.2.

 

2.10         “Company” means Ceragenix Pharmaceuticals, Inc.

 

2.11         “Corporate Transaction” means (i) the dissolution or liquidation of
the Company or a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity,
(ii) a sale of substantially all of the assets of the Company to another person
or entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity owning 50% or more of the combined voting power of all
classes of stock of the Company.

 

2.12         “Covered Employee” means a Grantee who is a covered employee within
the meaning of Section 162(m)(3) of the Code.

 

2

--------------------------------------------------------------------------------


 

2.13         “Disability” means the Grantee is unable to perform each of the
essential duties of such Grantee’s position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than 12 months; provided, however, that, with respect to rules regarding
expiration of an Incentive Stock Option following termination of the Grantee’s
Service, Disability shall mean the Grantee is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

 

2.14         “Dividend Equivalent Right” means a right, granted to a Grantee
under Section 13 hereof, to receive cash, Stock, other Awards or other property
equal in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.

 

2.15         “Effective Date” means March 8, 2008, the date the Plan was
approved by the Board.

 

2.16         “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.

 

2.17         “Fair Market Value” means the value of a share of Stock, determined
as follows:  if on the Grant Date or other determination date the Stock is
listed on an established national or regional stock exchange, or is publicly
traded on an established securities market, the Fair Market Value of a share of
Stock shall be the closing price of the Stock on such exchange or in such market
(if there is more than one such exchange or market the Board shall determine the
appropriate exchange or market) on the Grant Date or such other determination
date (or if there is no such reported closing price, the Fair Market Value shall
be the mean between the highest bid and lowest asked prices or between the high
and low sale prices on such trading day) or, if no sale of Stock is reported for
such trading day, on the next preceding day on which any sale shall have been
reported.  If the Stock is not listed on such an exchange or traded on such a
market, Fair Market Value shall be the value of the Stock as determined by the
Board by the reasonable application of a reasonable valuation method, in a
manner consistent with Code Section 409A.

 

2.18         “Family Member” means a person who is a spouse, former spouse,
child, stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Grantee) control the

 

3

--------------------------------------------------------------------------------


 

management of assets, and any other entity in which one or more of these persons
(or the Grantee) own more than fifty percent of the voting interests.

 

2.19         “Grant Date” means, as determined by the Board, the latest to occur
of (i) the date as of which the Board approves an Award, (ii) the date on which
the recipient of an Award first becomes eligible to receive an Award under
Section 6 hereof, or (iii) such other date as may be specified by the Board.

 

2.20         “Grantee” means a person who receives or holds an Award under the
Plan.

 

2.21         “Incentive Stock Option” means an “incentive stock option” within
the meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.

 

2.22         “Non-qualified Stock Option” means an Option that is not an
Incentive Stock Option.

 

2.23         “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.

 

2.24         “Option Price” means the exercise price for each share of Stock
subject to an Option.

 

2.25         “Other Agreement” shall have the meaning set forth in Section 15
hereof.

 

2.26         “Outside Director” means a member of the Board who is not an
officer or employee of the Company.

 

2.27         “Performance Award” means an Award made subject to the attainment
of performance goals (as described in Section 14) over a performance period of
up to ten (10) years.

 

2.28         “Performance-Based Compensation” means compensation under an Award
that is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

 

2.29         “Performance Measures” means measures as described in Section 14 on
which the performance goals are based and which are approved by

 

4

--------------------------------------------------------------------------------


 

the Company’s shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

 

2.30         “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.

 

2.31         “Performance Share” means an Award under Section 14 herein and
subject to the terms of this Plan, denominated in Shares, the value of which at
the time it is payable is determined as a function of the extent to which
corresponding performance criteria have been achieved.

 

2.32         “Performance Unit” means an Award under Section 14 herein and
subject to the terms of this Plan, denominated in units, the value of which at
the time it is payable is determined as a function of the extent to which
corresponding performance criteria have been achieved.

 

2.33         “Plan” means this Ceragenix Pharmaceuticals, Inc. 2008 Omnibus
Incentive Plan.

 

2.34         “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock or Unrestricted Stock.

 

2.35         “Reporting Person” means a person who is required to file reports
under Section 16(a) of the Exchange Act.

 

2.36         “Restricted Stock” means shares of Stock, awarded to a Grantee
pursuant to Section 10 hereof.

 

2.37         “SAR Exercise Price” means the per share exercise price of a SAR
granted to a Grantee under Section 9 hereof.

 

2.38         “Securities Act” means the Securities Act of 1933, as now in effect
or as hereafter amended.

 

2.39         “Service” means service as a Service Provider to the Company or an
Affiliate.  Unless otherwise stated in the applicable Award Agreement, a
Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate.  Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive.

 

5

--------------------------------------------------------------------------------


 

2.40         “Service Provider” means an employee, officer or director of the
Company or an Affiliate, or a consultant or adviser (who is a natural person)
currently providing services to the Company or an Affiliate.

 

2.41         “Stock” means the common stock, par value $0.0001 per share, of the
Company.

 

2.42         “Stock Appreciation Right” or “SAR” means a right granted to a
Grantee under Section 9 hereof.

 

2.43         “Stock Unit” means a bookkeeping entry representing the equivalent
of one share of Stock awarded to a Grantee pursuant to Section 10 hereof.

 

2.44         “Subsidiary” means any “subsidiary corporation” of the Company
within the meaning of Section 424(f) of the Code.

 

2.45         “Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.

 

2.46         “Ten Percent Stockholder” means an individual who owns more than
ten percent (10%) of the total combined voting power of all classes of
outstanding stock of the Company, its parent or any of its Subsidiaries.  In
determining stock ownership, the attribution rules of Section 424(d) of the Code
shall be applied.

 

2.47         “Unrestricted Stock” means an Award pursuant to Section 11 hereof.

 


3.                                      ADMINISTRATION OF THE PLAN


 


3.1.                            BOARD.


 

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and applicable law.  The Board shall have full power and authority
to take all actions and to make all determinations required or provided for
under the Plan, any Award or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate to the administration of the Plan,
any Award or any Award Agreement.  All such actions and determinations shall be
by the affirmative

 

6

--------------------------------------------------------------------------------


 

vote of a majority of the members of the Board present at a meeting or by
unanimous consent of the Board executed in writing in accordance with the
Company’s certificate of incorporation and by-laws and applicable law.  The
interpretation and construction by the Board of any provision of the Plan, any
Award or any Award Agreement shall be final, binding and conclusive.

 


3.2.                            COMMITTEE.


 

The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the certificate of incorporation and by-laws of the
Company and applicable law.

 

(i)        Except as provided in Subsection (ii) and except as the Board may
otherwise determine, the Committee, if any, appointed by the Board to administer
the Plan shall consist of two or more Outside Directors of the Company who:
(a) qualify as “outside directors” within the meaning of Section 162(m) of the
Code and who (b) meet such other requirements as may be established from time to
time by the Securities and Exchange Commission for plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act and who
(c) comply with the independence requirements of the stock exchange on which the
Common Stock is listed. Discretionary Awards to Outside Directors may only be
administered by the Committee.

 

(ii)       The Board may also appoint one or more separate committees of the
Board, each composed of one or more directors of the Company who need not be
Outside Directors, who may administer the Plan with respect to employees or
other Service Providers who are not officers or directors of the Company, may
grant Awards under the Plan to such employees or other Service Providers, and
may determine all terms of such Awards.

 

In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section.  Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive.  To the extent permitted by
law, the Committee may delegate its authority under the Plan to a member of the
Board.

 

7

--------------------------------------------------------------------------------



 


3.3.                            TERMS OF AWARDS.


 

Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority to:

 

(i)            designate Grantees,

 

(ii)           determine the type or types of Awards to be made to a Grantee,

 

(iii)          determine the number of shares of Stock to be subject to an
Award,

 

(iv)          establish the terms and conditions of each Award (including, but
not limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, the treatment of an Award in the event of a change of control,
and any terms or conditions that may be necessary to qualify Options as
Incentive Stock Options),

 

(v)           prescribe the form of each Award Agreement evidencing an Award,
and

 

(vi)          amend, modify, or supplement the terms of any outstanding Award. 
Such authority specifically includes the authority, in order to effectuate the
purposes of the Plan but without amending the Plan, to make or modify Awards to
eligible individuals who are foreign nationals or are individuals who are
employed outside the United States to recognize differences in local law, tax
policy, or custom.  Notwithstanding the foregoing, no amendment, modification or
supplement of any Award shall, without the consent of the Grantee, impair the
Grantee’s rights under such Award.

 

The Company may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Grantee on account of actions taken by the Grantee in
violation or breach of or in conflict with any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, to the extent specified
in such Award Agreement applicable to the Grantee.  In addition, the Company may
annul an Award if the Grantee is an employee of the Company or an Affiliate
thereof and is terminated for Cause as defined in the applicable Award Agreement
or the Plan, as applicable.

 

Furthermore, if the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under the securities laws, the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 and any Grantee who knowingly engaged in the misconduct, was

 

8

--------------------------------------------------------------------------------


 

grossly negligent in engaging in the misconduct, knowingly failed to prevent the
misconduct or was grossly negligent in failing to prevent the misconduct, shall
reimburse the Company the amount of any payment in settlement of an Award earned
or accrued during the twelve-(12)month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document that contained such
material noncompliance.

 


3.4.                            NO REPRICING.


 

Notwithstanding anything in this Plan to the contrary, no amendment or
modification may be made to an outstanding Option or SAR, including, without
limitation, by replacement of Options or SARs with cash or other award type,
that would be treated as a repricing under the rules of the stock exchange on
which the Stock is listed, in each case, without the approval of the
stockholders of the Company, provided, that, appropriate adjustments may be made
to outstanding Options and SARs pursuant to Section 17 or Section 5.3 and may be
made to make changes to achieve compliance with applicable law, including
Internal Revenue Code Section 409A.

 


3.5.                            DEFERRAL ARRANGEMENT.


 

The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents.  Any such deferrals shall be made in a manner that
complies with Code Section 409A.

 


3.6.                            NO LIABILITY.


 

No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.

 


3.7.                            SHARE ISSUANCE/BOOK-ENTRY.


 

Notwithstanding any provision of this Plan to the contrary, the issuance of the
Stock under the Plan may be evidenced in such a manner as the Board, in its
discretion, deems appropriate, including, without limitation, book-entry
registration or issuance of one or more Stock certificates.

 

9

--------------------------------------------------------------------------------


 


4.                                      STOCK SUBJECT TO THE PLAN


 


4.1.                            NUMBER OF SHARES AVAILABLE FOR AWARDS.


 

Subject to adjustment as provided in Section 17 hereof, the number of shares of
Stock available for issuance under the Plan shall be 3,000,000 all of which may
be granted as Incentive Stock Options.  Stock issued or to be issued under the
Plan shall be authorized but unissued shares; or, to the extent permitted by
applicable law, issued shares that have been reacquired by the Company.

 


4.2.                            ADJUSTMENTS IN AUTHORIZED SHARES.


 

The Board shall have the right to substitute or assume Awards in connection with
mergers, reorganizations, separations, or other transactions to which
Section 424(a) of the Code applies. The number of shares of Stock reserved
pursuant to Section 4 shall be increased by the corresponding number of Awards
assumed and, in the case of a substitution, by the net increase in the number of
shares of Stock subject to Awards before and after the substitution.

 


4.3.                            SHARE USAGE.


 

Shares covered by an Award shall be counted as used as of the Grant Date.  Any
shares of Stock that are subject to Awards of Options shall be counted against
the limit set forth in Section 4.1 as one (1) share for every one (1) share
subject to an Award of Options.  With respect to SARs, the number of shares
subject to an award of SARs will be counted against the aggregate number of
shares available for issuance under the Plan regardless of the number of shares
actually issued to settle the SAR upon exercise.  Any shares that are subject to
Awards other than Options or Stock Appreciation Rights shall be counted against
the limit set forth in Section 4.1 as one (1) share for every one (1) share
granted.  If any shares covered by an Award granted under the Plan are not
purchased or are forfeited or expire, or if an Award otherwise terminates
without delivery of any Stock subject thereto or is settled in cash in lieu of
shares, then the number of shares of Stock counted against the aggregate number
of shares available under the Plan with respect to such Award shall, to the
extent of any such forfeiture, termination or expiration, again be available for
making Awards under the Plan in the same amount as such shares were counted
against the limit set forth in Section 4.1.  Moreover, if the Option Price of
any Option granted under the Plan, or if pursuant to Section 18.3 the
withholding obligation of any Grantee with respect to an Option or other Award,
is satisfied by tendering shares of Stock to the Company (by either actual
delivery or by attestation) or by withholding shares of Stock, such tendered or
withheld shares of Stock will again be available for issuance under the Plan.

 

10

--------------------------------------------------------------------------------


 


5.                                      EFFECTIVE DATE, DURATION AND AMENDMENTS


 


5.1.                            EFFECTIVE DATE.


 

The Plan shall be effective as of the Effective Date, subject to approval of the
Plan by the Company’s stockholders within one year of the Effective Date.  Upon
approval of the Plan by the stockholders of the Company as set forth above, all
Awards made under the Plan on or after the Effective Date shall be fully
effective as if the stockholders of the Company had approved the Plan on the
Effective Date.  If the stockholders fail to approve the Plan within one year of
the Effective Date, any Awards made hereunder shall be null and void and of no
effect.

 


5.2.                            TERM.


 

The Plan shall terminate automatically ten (10) years after the Effective Date
and may be terminated on any earlier date as provided in Section 5.3.

 


5.3.                            AMENDMENT AND TERMINATION OF THE PLAN.


 

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Awards have not been made.  An
amendment shall be contingent on approval of the Company’s stockholders to the
extent stated by the Board, required by applicable law or required by applicable
stock exchange listing requirements.  In addition, an amendment will be
contingent on approval of the Company’s stockholders if the amendment would: 
(i) materially increase the benefits accruing to participants under the Plan,
(ii) materially increase the aggregate number of shares of Stock that may be
issued under the Plan, or (iii) materially modify the requirements as to
eligibility for participation in the Plan.  No Awards shall be made after
termination of the Plan.  No amendment, suspension, or termination of the Plan
shall, without the consent of the Grantee, impair rights or obligations under
any Award theretofore awarded under the Plan.

 


6.                                      AWARD ELIGIBILITY AND LIMITATIONS


 


6.1.                            SERVICE PROVIDERS AND OTHER PERSONS.


 

Subject to this Section 6, Awards may be made under the Plan to: (i)  any
Service Provider to the Company or of any Affiliate, including any Service
Provider who is an officer or director of the Company, or of any Affiliate, as
the Board shall determine and designate from time to time and (ii) any other
individual whose participation in the Plan is determined to be in the best
interests of the Company by the Board.

 

11

--------------------------------------------------------------------------------


 


6.2.                            SUCCESSIVE AWARDS AND SUBSTITUTE AWARDS.


 

An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.  Notwithstanding Sections 8.1 and 9.1, the Option Price
of an Option or the grant price of a SAR that is a Substitute Award may be less
than 100% of the Fair Market Value of a share of Common Stock on the original
date of grant; provided, that, the Option Price or grant price is determined in
accordance with the principles of Code Section 424 and the regulations
thereunder.

 


6.3.                            LIMITATION ON SHARES OF STOCK SUBJECT TO AWARDS
AND CASH AWARDS.


 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act and the transition period under Treasury
Regulation 1.162-27(f) has lapsed or does not apply.

 

(i) the maximum number of shares of Stock subject to Options or SARs that can be
awarded under the Plan to any person eligible for an Award under Section 6
hereof is 500,000 per 12 month period;

 

(ii) the maximum number of shares that can be awarded under the Plan, other than
pursuant to an Option or SARs, to any person eligible for an Award under
Section 6 hereof is 250,000 per 12 month period; and

 

(iii) the maximum amount that may be earned as an Annual Incentive Award or
other cash Award in any 12 month period by any person eligible for an Award
shall be $2,000,000 and the maximum amount that may be earned as a Performance
Award or other cash Award in respect of a performance period by any person
eligible for an Award shall be $5,000,000.

 

The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 17 hereof.

 


7.                                      AWARD AGREEMENT


 

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time
determine.  Award Agreements granted from time to time or at the same time need
not contain similar provisions but shall be consistent with the terms of the
Plan.  Each Award Agreement evidencing an Award of Options shall specify whether
such Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.

 

12

--------------------------------------------------------------------------------


 


8.                                      TERMS AND CONDITIONS OF OPTIONS


 


8.1.                            OPTION PRICE.


 

The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option.  Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
on the Grant Date of a share of Stock; provided, however, that in the event that
a Grantee is a Ten Percent Stockholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than 110 percent of the Fair Market Value of a share of Stock on the Grant
Date.   In no case shall the Option Price of any Option be less than the par
value of a share of Stock.

 


8.2.                            VESTING.


 

Subject to Sections 8.3 and 17.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement.  For purposes of this
Section 8.2, fractional numbers of shares of Stock subject to an Option shall be
rounded down to the next nearest whole number.

 


8.3.                            TERM.


 

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten years from
the date such Option is granted, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Board and
stated in the Award Agreement relating to such Option; provided, however, that
in the event that the Grantee is a Ten Percent Stockholder, an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall not be
exercisable after the expiration of five years from its Grant Date.

 


8.4.                            TERMINATION OF SERVICE.


 

Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s
Service.  Such provisions shall be determined in the sole discretion of the
Board, need not be uniform among all Options issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination of Service.

 


8.5.                            LIMITATIONS ON EXERCISE OF OPTION.


 

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the

 

13

--------------------------------------------------------------------------------


 

stockholders of the Company as provided herein or after the occurrence of an
event referred to in Section 17 hereof which results in termination of the
Option.

 


8.6.                            METHOD OF EXERCISE.


 

Subject to the terms of Article 12 and Section 18.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company of notice
of exercise on any business day, at the Company’s principal office, on the form
specified by the Company.  Such notice shall specify the number of shares of
Stock with respect to which the Option is being exercised and shall be
accompanied by payment in full of the Option Price of the shares for which the
Option is being exercised plus the amount (if any) of federal and/or other taxes
which the Company may, in its judgment, be required to withhold with respect to
an Award.

 


8.7.                            RIGHTS OF HOLDERS OF OPTIONS.


 

Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock ) until the shares of Stock covered thereby are fully
paid and issued to him.  Except as provided in Section 17 hereof, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.

 


8.8.                            DELIVERY OF STOCK CERTIFICATES.


 

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the shares of
Stock subject to the Option.

 


8.9.                            TRANSFERABILITY OF OPTIONS.


 

Except as provided in Section 8.10, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option.  Except as provided in
Section 8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

 

14

--------------------------------------------------------------------------------


 


8.10.                     FAMILY TRANSFERS.


 

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option which is not an Incentive Stock Option to any
Family Member.  For the purpose of this Section 8.10, a “not for value” transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights; or (iii) a transfer to an entity
in which more than fifty percent of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity.  Following
a transfer under this Section 8.10, any such Option shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer.  Subsequent transfers of transferred Options are prohibited except to
Family Members of the original Grantee in accordance with this Section 8.10 or
by will or the laws of descent and distribution.  The events of termination of
Service of Section 8.4 hereof shall continue to be applied with respect to the
original Grantee, following which the Option shall be exercisable by the
transferee only to the extent, and for the periods specified, in Section 8.4.

 


8.11.                     LIMITATIONS ON INCENTIVE STOCK OPTIONS.


 

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee’s employer and its Affiliates) does not exceed $100,000.  This
limitation shall be applied by taking Options into account in the order in which
they were granted.

 


8.12.                     NOTICE OF DISQUALIFYING DISPOSITION.


 

If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances described in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition within ten (10) days
thereof.

 


9.                                      TERMS AND CONDITIONS OF STOCK
APPRECIATION RIGHTS


 


9.1.                            RIGHT TO PAYMENT AND GRANT PRICE.


 

A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (A) the Fair Market Value of one share of Stock

 

15

--------------------------------------------------------------------------------


 

on the date of exercise over (B) the grant price of the SAR as determined by the
Board.  The Award Agreement for a SAR shall specify the grant price of the SAR,
which shall be at least the  Fair Market Value of a share of Stock on the date
of grant.  SARs may be granted in conjunction with all or part of an Option
granted under the Plan or at any subsequent time during the term of such Option,
in conjunction with all or part of any other Award or without regard to any
Option or other Award; provided that a SAR that is granted subsequent to the
Grant Date of a related Option must have a SAR Price that is no less than the
Fair Market Value of one share of Stock on the SAR Grant Date.

 


9.2.                            OTHER TERMS.


 

The Board shall determine at the date of grant or thereafter, the time or times
at which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the time or times at which SARs shall cease to be or become
exercisable following termination of Service or upon other conditions, the
method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Grantees, whether or not a SAR shall be in tandem or in combination
with any other Award, and any other terms and conditions of any SAR.

 


9.3.                            TERM.


 

Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, upon the expiration of ten years from the date such SAR is granted, or
under such circumstances and on such date prior thereto as is set forth in the
Plan or as may be fixed by the Board and stated in the Award Agreement relating
to such SAR.

 


9.4.                            TRANSFERABILITY OF SARS.


 

Except as provided in Section 9.5, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise a SAR.  Except as provided in
Section 9.5, no SAR shall be assignable or transferable by the Grantee to whom
it is granted, other than by will or the laws of descent and distribution.

 


9.5.                            FAMILY TRANSFERS.


 

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of a SAR to any Family Member.  For the purpose of this
Section 9.5, a “not for value” transfer is a transfer which is (i) a gift,
(ii) a transfer

 

16

--------------------------------------------------------------------------------


 

under a domestic relations order in settlement of marital property rights; or
(iii) a transfer to an entity in which more than fifty percent of the voting
interests are owned by Family Members (or the Grantee) in exchange for an
interest in that entity.  Following a transfer under this Section 9.5, any such
SAR shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer.  Subsequent transfers of transferred
SARs are prohibited except to Family Members of the original Grantee in
accordance with this Section 9.5 or by will or the laws of descent and
distribution.


 


10.                               TERMS AND CONDITIONS OF RESTRICTED STOCK AND
STOCK UNITS


 


10.1.                     GRANT OF RESTRICTED STOCK OR STOCK UNITS.


 

Awards of Restricted Stock or Stock Units may be made for no consideration
(other than par value of the shares which is deemed paid by Services already
rendered).

 


10.2.                     RESTRICTIONS.


 

At the time a grant of Restricted Stock or Stock Units is made, the Board may,
in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Stock or Stock Units.  Each Award of Restricted
Stock or Stock Units may be subject to a different restricted period.  The Board
may in its sole discretion, at the time a grant of Restricted Stock or Stock
Units is made, prescribe restrictions in addition to or other than the
expiration of the restricted period, including the satisfaction of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Stock or Stock Units as described in Article 14.  Neither
Restricted Stock nor Stock Units may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the restricted period or prior to the
satisfaction of any other restrictions prescribed by the Board with respect to
such Restricted Stock or Stock Units.

 


10.3.                     RESTRICTED STOCK CERTIFICATES.


 

The Company shall issue, in the name of each Grantee to whom Restricted Stock
has been granted, stock certificates representing the total number of shares of
Restricted Stock granted to the Grantee, as soon as reasonably practicable after
the Grant Date.  The Board may provide in an Award Agreement that either (i) 
the Secretary of the Company shall hold such certificates for the Grantee’s
benefit until such time as the Restricted Stock is forfeited to the Company or
the restrictions lapse, or (ii)  such certificates shall be delivered to the
Grantee, provided, however, that such certificates shall bear a legend or
legends that comply with the applicable

 

17

--------------------------------------------------------------------------------


 

securities laws and regulations and makes appropriate reference to the
restrictions imposed under the Plan and the Award Agreement.

 


10.4.                     RIGHTS OF HOLDERS OF RESTRICTED STOCK.


 

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have the right to vote such Stock and the right to receive any
dividends declared or paid with respect to such Stock.  The Board may provide
that any dividends paid on Restricted Stock must be reinvested in shares of
Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock.  All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.

 


10.5.                     RIGHTS OF HOLDERS OF STOCK UNITS.


 


10.5.1.           VOTING AND DIVIDEND RIGHTS.


 

Holders of Stock Units shall have no rights as stockholders of the Company.  The
Board may provide in an Award Agreement evidencing a grant of Stock Units that
the holder of such Stock Units shall be entitled to receive, upon the Company’s
payment of a cash dividend on its outstanding Stock, a cash payment for each
Stock Unit held equal to the per-share dividend paid on the Stock.  Such Award
Agreement may also provide that such cash payment will be deemed reinvested in
additional Stock Units at a price per unit equal to the Fair Market Value of a
share of Stock on the date that such dividend is paid.

 


10.5.2.           CREDITOR’S RIGHTS.


 

A holder of Stock Units shall have no rights other than those of a general
creditor of the Company.  Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.

 


10.6.                     TERMINATION OF SERVICE.


 

Unless the Board otherwise provides in an Award Agreement or in writing after
the Award Agreement is issued, upon the termination of a Grantee’s Service, any
Restricted Stock or Stock Units held by such Grantee that have not vested, or
with respect to which all applicable restrictions and conditions have not
lapsed, shall immediately be deemed forfeited.  Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have no further rights with respect to
such Award, including but

 

18

--------------------------------------------------------------------------------


 

not limited to any right to vote Restricted Stock or any right to receive
dividends with respect to shares of Restricted Stock or Stock Units.

 


10.7.                     PURCHASE OF RESTRICTED STOCK AND SHARES SUBJECT TO
STOCK UNITS.


 

The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock or Shares subject to vested Stock Units from the
Company at a Purchase Price equal to the greater of (i) the aggregate par value
of the shares of Stock represented by such Restricted Stock or Stock Units
(ii) the Purchase Price, if any, specified in the Award Agreement relating to
such Restricted Stock or Stock Units.  The Purchase Price shall be payable in a
form described in Section 12 or, in the discretion of the Board, in
consideration for past or future Services rendered to the Company or an
Affiliate.

 


10.8.                     DELIVERY OF STOCK.


 

Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
shares of Restricted Stock or Stock Units settled in Stock shall lapse, and,
unless otherwise provided in the Award Agreement, a stock certificate for such
shares shall be delivered, free of all such restrictions, to the Grantee or the
Grantee’s beneficiary or estate, as the case may be.  Neither the Grantee, nor
the Grantee’s beneficiary or estate, shall have any further rights with regard
to a Stock Unit once the share of Stock represented by the Stock Unit has been
delivered.

 


11.                               TERMS AND CONDITIONS OF UNRESTRICTED STOCK
AWARDS


 

The Board may, in its sole discretion, grant (or sell at par value or such other
higher purchase price determined by the Board) an Unrestricted Stock Award to
any Grantee pursuant to which such Grantee may receive shares of Stock free of
any restrictions (“Unrestricted Stock”) under the Plan.  Unrestricted Stock
Awards may be granted or sold as described in the preceding sentence in respect
of past services and other valid consideration, or in lieu of, or in addition
to, any cash compensation due to such Grantee.

 


12.                               FORM OF PAYMENT FOR OPTIONS AND RESTRICTED
STOCK


 


12.1.                     GENERAL RULE.


 

Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company.

 

19

--------------------------------------------------------------------------------


 


12.2.                     SURRENDER OF STOCK.


 

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender or attestation to
the Company of shares of Stock, which shall be valued, for purposes of
determining the extent to which the Option Price or Purchase Price has been paid
thereby, at their Fair Market Value on the date of exercise or surrender.


 


12.3.                     CASHLESS EXERCISE.


 

With respect to an Option only (and not with respect to Restricted Stock), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price for shares purchased pursuant to the exercise of an
Option may be made all or in part by delivery (on a form acceptable to the
Board) of an irrevocable direction to a licensed securities broker acceptable to
the Company to sell shares of Stock and to deliver all or part of the sales
proceeds to the Company in payment of the Option Price and any withholding taxes
described in Section 18.3.

 


12.4.                     OTHER FORMS OF PAYMENT.


 

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to exercise of an Option or the Purchase Price for
Restricted Stock may be made in any other form that is consistent with
applicable laws, regulations and rules, including, without limitation, Service.

 


13.                               TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT
RIGHTS


 


13.1.                     DIVIDEND EQUIVALENT RIGHTS.


 

A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the recipient.  A
Dividend Equivalent Right may be granted hereunder to any Grantee.  The terms
and conditions of Dividend Equivalent Rights shall be specified in the grant. 
Dividend equivalents credited to the holder of a Dividend Equivalent Right may
be paid currently or may be deemed to be reinvested in additional shares of
Stock, which may thereafter accrue additional equivalents.  Any such
reinvestment shall be at Fair Market Value on the date of reinvestment. 
Dividend Equivalent Rights may be settled in cash or Stock or a combination
thereof, in a single installment or installments, all determined in the sole
discretion of the Board.  A Dividend Equivalent Right

 

20

--------------------------------------------------------------------------------


 

granted as a component of another Award may provide that such Dividend
Equivalent Right shall be settled upon exercise, settlement, or payment of, or
lapse of restrictions on, such other award, and that such Dividend Equivalent
Right shall expire or be forfeited or annulled under the same conditions as such
other award.  A Dividend Equivalent Right granted as a component of another
Award may also contain terms and conditions different from such other award.

 


13.2.                     TERMINATION OF SERVICE.


 

Except as may otherwise be provided by the Board either in the Award Agreement
or in writing after the Award Agreement is issued, a Grantee’s rights in all
Dividend Equivalent Rights or interest equivalents shall automatically terminate
upon the Grantee’s termination of Service for any reason.

 


14.                               TERMS AND CONDITIONS OF PERFORMANCE SHARES,
PERFORMANCE UNITS, PERFORMANCE AWARDS AND ANNUAL INCENTIVE AWARDS


 


14.1.                     GRANT OF PERFORMANCE UNITS/PERFORMANCE SHARES.


 

Subject to the terms and provisions of this Plan, the Board, at any time and
from time to time, may grant Performance Units and/or Performance Shares to
Participants in such amounts and upon such terms as the Committee shall
determine.

 


14.2.                     VALUE OF PERFORMANCE UNITS/PERFORMANCE SHARES.


 

Each Performance Unit shall have an initial value that is established by the
Board at the time of grant.  The Board shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the value and/or number of Performance Units/Performance Shares that will be
paid out to the Participant.

 


14.3.                     EARNING OF PERFORMANCE UNITS/PERFORMANCE SHARES.


 

Subject to the terms of this Plan, after the applicable Performance Period has
ended, the holder of Performance Units/Performance Shares shall be entitled to
receive payout on the value and number of Performance Units/Performance Shares
earned by the Participant over the Performance Period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved.

 

21

--------------------------------------------------------------------------------


 


14.4.                     FORM AND TIMING OF PAYMENT OF PERFORMANCE
UNITS/PERFORMANCE SHARES.


 

Payment of earned Performance Units/Performance Shares shall be as determined by
the Board and as evidenced in the Award Agreement. Subject to the terms of this
Plan, the Board, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in shares (or in a combination
thereof) equal to the value of the earned Performance Units/Performance Shares
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period.  Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee.  The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.

 


14.5.                     PERFORMANCE CONDITIONS.


 

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board.  The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions.  If and to the extent required under Code
Section 162(m), any power or authority relating to an Award intended to qualify
under Code Section 162(m), shall be exercised by the Committee and not the
Board.

 


14.6.                     PERFORMANCE AWARDS OR ANNUAL INCENTIVE AWARDS GRANTED
TO DESIGNATED COVERED EMPLOYEES.


 

If and to the extent that the Board determines that an Award to be granted to a
Grantee who is designated by the Board as likely to be a Covered Employee should
qualify as “performance-based compensation” for purposes of Code Section 162(m),
the grant, exercise and/or settlement of such Award shall be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 14.6.

 


14.6.1.           PERFORMANCE GOALS GENERALLY.


 

The performance goals for such Awards shall consist of one or more business
criteria and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this Section 14.6. 
Performance goals shall be objective and shall otherwise meet the requirements
of Code Section 162(m) and regulations thereunder including the requirement that
the level or levels of performance targeted by the Committee result in the
achievement of performance goals being “substantially uncertain.”  The Committee
may determine that such Awards shall be granted, exercised and/or settled upon

 

22

--------------------------------------------------------------------------------


 

achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Awards.  Performance goals may differ for Awards granted to any one Grantee
or to different Grantees.

 


14.6.2.           TIMING FOR ESTABLISHING PERFORMANCE GOALS.


 

Performance goals shall be established not later than the earlier of (i) 90 days
after the beginning of any performance period applicable to such Awards and
(ii) the day on which 25% of any performance period applicable to such Awards
has expired, or at such other date as may be required or permitted for
“performance-based compensation” under Code Section 162(m).


 


14.6.3.           SETTLEMENT OF AWARDS; OTHER TERMS.


 

Settlement of such Awards shall be in cash, Stock, other Awards or other
property, in the discretion of the Committee.  The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Awards.  The Committee shall specify the circumstances in which such
Performance or Annual Incentive Awards shall be paid or forfeited in the event
of termination of Service by the Grantee prior to the end of a performance
period or settlement of Awards.

 


14.6.4.           PERFORMANCE MEASURES.


 

The performance goals upon which the payment or vesting of an Award to a Covered
Employee that is intended to qualify as Performance-Based Compensation shall be
limited to the following Performance Measures:

 

(a)  net earnings or net income;

 

(b)  operating earnings;

 

(c)  pretax earnings;

 

(d)  earnings per share;

 

(e)  share price, including growth measures and total stockholder return;

 

(f)  earnings before interest and taxes;

 

(g)  earnings before interest, taxes, depreciation and/or amortization;

 

23

--------------------------------------------------------------------------------


 

(h)  sales or revenue growth, whether in general, by type of product or service,
or by type of customer;

 

(i)  gross or operating margins;

 

(j)  return measures, including return on assets, capital, investment, equity,
sales or revenue;

 

(k)  cash flow, including operating cash flow, free cash flow, cash flow return
on equity and cash flow return on investment;

 

(l)  productivity ratios;

 

(m)  expense targets;

 

(n)  market share;

 

(o)  financial ratios as provided in credit agreements of the Company and its
subsidiaries;

 

(p)  working capital targets;

 

(q)  completion of acquisitions of business or companies.

 

(r)  completion of divestitures and asset sales; and

 

(s)  any combination of any of the foregoing business criteria.

 

Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (f) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Section 14.

 

24

--------------------------------------------------------------------------------


 


14.6.5.    EVALUATION OF PERFORMANCE.


 

The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occur during a
Performance Period: (a) asset write-downs; (b) litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results; (d) any reorganization and
restructuring programs; (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year;
(f) acquisitions or divestitures; and (g) foreign exchange gains and losses. To
the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Code
Section 162(m) for deductibility.

 


14.6.6.    ADJUSTMENT OF PERFORMANCE-BASED COMPENSATION.

 

Awards that are intended to qualify as Performance-Based Compensation may not be
adjusted upward.  The Board shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis, or any combination as the
Committee determines.

 


14.6.7.    BOARD DISCRETION.


 

In the event that applicable tax and/or securities laws change to permit Board
discretion to alter the governing Performance Measures without obtaining
shareholder approval of such changes, the Board shall have sole discretion to
make such changes without obtaining shareholder approval provided the exercise
of such discretion does not violate Code Section 409A. In addition, in the event
that the Committee determines that it is advisable to grant Awards that shall
not qualify as Performance-Based Compensation, the Committee may make such
grants without satisfying the requirements of Code Section 162(m) and base
vesting on Performance Measures other than those set forth in Section 14.6.4.

 


14.7.       STATUS OF SECTION AWARDS UNDER CODE SECTION 162(M).


 

It is the intent of the Company that Awards under Section 14.6 hereof granted to
persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and regulations thereunder shall, if
so designated by the Committee, constitute “qualified performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder.  Accordingly, the terms of Section 14.6, including the definitions
of Covered Employee and other terms used therein, shall be interpreted in a
manner

 

25

--------------------------------------------------------------------------------


 

consistent with Code Section 162(m) and regulations thereunder.  The foregoing
notwithstanding, because the Committee cannot determine with certainty whether a
given Grantee will be a Covered Employee with respect to a fiscal year that has
not yet been completed, the term Covered Employee as used herein shall mean only
a person designated by the Committee, at the time of grant of an Award, as
likely to be a Covered Employee with respect to that fiscal year.  If any
provision of the Plan or any agreement relating to such Awards does not comply
or is inconsistent with the requirements of Code Section 162(m) or regulations
thereunder, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements.

 


15.          PARACHUTE LIMITATIONS


 

Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Affiliate, except an agreement, contract, or
understanding that expressly addresses Section 280G or Section 4999 of the Code
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), if the
Grantee is a “disqualified individual,” as defined in Section 280G(c) of the
Code, any Option, Restricted Stock, Stock Unit, Performance Share or Performance
Unit held by that Grantee and any right to receive any payment or other benefit
under this Plan shall not become exercisable or vested (i) to the extent that
such right to exercise, vesting, payment, or benefit, taking into account all
other rights, payments, or benefits to or for the Grantee under this Plan, all
Other Agreements, and all Benefit Arrangements, would cause any payment or
benefit to the Grantee under this Plan to be considered a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code as then in effect (a
“Parachute Payment”) and (ii) if, as a result of receiving a Parachute Payment,
the aggregate after-tax amounts received by the Grantee from the Company under
this Plan, all Other Agreements, and all Benefit Arrangements would be less than
the maximum after-tax amount that could be received by the Grantee without
causing any such payment or benefit to be considered a Parachute Payment.  In
the event that the receipt of any such right to exercise, vesting, payment, or
benefit under this Plan, in conjunction with all other rights, payments, or
benefits to or for the Grantee under any Other Agreement or any Benefit
Arrangement would cause the Grantee to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Grantee as described in clause (ii) of the
preceding sentence, then the Grantee shall have the right, in the Grantee’s sole
discretion, to designate those rights, payments, or benefits under this Plan,
any Other Agreements, and any Benefit Arrangements that should be reduced or
eliminated so as to avoid having the payment or benefit to the Grantee under
this

 

26

--------------------------------------------------------------------------------


 

Plan be deemed to be a Parachute Payment.

 


16.          REQUIREMENTS OF LAW


 


16.1.       GENERAL.


 

The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations.  If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares  subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no shares of Stock may be issued or sold to the Grantee or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award.  Without limiting the generality of the foregoing, in connection with the
Securities Act, upon the exercise of any Option or any SAR that may be settled
in shares of Stock or the delivery of any shares of Stock underlying an Award,
unless a registration statement under such Act is in effect with respect to the
shares of Stock covered by such Award, the Company shall not be required to sell
or issue such shares unless the Board has received evidence satisfactory to it
that the Grantee or any other individual exercising an Option may acquire such
shares  pursuant to an exemption from registration under the Securities Act. 
Any determination in this connection by the Board shall be final, binding, and
conclusive.  The Company may, but shall in no event be obligated to, register
any securities covered hereby pursuant to the Securities Act.  The Company shall
not be obligated to take any affirmative action in order to cause the exercise
of an Option or a SAR or the issuance of shares of Stock pursuant to the Plan to
comply with any law or regulation of any governmental authority.  As to any
jurisdiction that expressly imposes the requirement that an Option (or SAR that
may be settled in shares of Stock) shall not be exercisable until the shares of
Stock covered by such Option (or SAR) are registered or are exempt from
registration, the exercise of such Option (or SAR) under circumstances in which
the laws of such jurisdiction apply shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.

 


16.2.       RULE 16B-3.


 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards

 

27

--------------------------------------------------------------------------------


 

pursuant to the Plan and the exercise of Options and SARs granted hereunder will
qualify for the exemption provided by Rule 16b-3 under the Exchange Act.  To the
extent that any provision of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, it shall be deemed inoperative to the
extent permitted by law and deemed advisable by the Board, and shall not affect
the validity of the Plan.  In the event that Rule 16b-3 is revised or replaced,
the Board may exercise its discretion to modify this Plan in any respect
necessary to satisfy the requirements of, or to take advantage of any features
of, the revised exemption or its replacement.

 


17.          EFFECT OF CHANGES IN CAPITALIZATION


 


17.1.       CHANGES IN STOCK.


 

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Options and other Awards may be made under the Plan,
including, without limitation, the limits set forth in Section 6.3, shall be
adjusted proportionately and accordingly by the Company.  In addition, the
number and kind of shares for which Awards are outstanding shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Grantee immediately following such event shall, to the extent practicable, be
the same as immediately before such event.  Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Exercise
Price payable with respect to shares that are subject to the unexercised portion
of an outstanding Option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per share.  The conversion of any convertible securities of the Company shall
not be treated as an increase in shares effected without receipt of
consideration.   Notwithstanding the foregoing, in the event of any distribution
to the Company’s stockholders of securities of any other entity or other assets
(including an extraordinary dividend but excluding a non-extraordinary dividend
of the Company) without receipt of consideration by the Company, the Company
shall, in such manner as the Company deems appropriate, adjust (i) the number
and kind of shares subject to outstanding Awards and/or (ii) the exercise price
of outstanding Options and Stock Appreciation Rights to reflect such
distribution.

 

28

--------------------------------------------------------------------------------


 


17.2.       REORGANIZATION IN WHICH THE COMPANY IS THE SURVIVING ENTITY WHICH
DOES NOT CONSTITUTE A CORPORATE TRANSACTION.


 

Subject to Section 17.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities which does not constitute a Corporate Transaction, any Option or
SAR theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the Option Price or SAR Exercise Price per share so that the
aggregate Option Price or SAR Exercise Price thereafter shall be the same as the
aggregate Option Price or SAR Exercise Price of the shares remaining subject to
the Option or SAR immediately prior to such reorganization, merger, or
consolidation.  Subject to any contrary language in an Award Agreement
evidencing an Award, any restrictions applicable to such Award shall apply as
well to any replacement shares received by the Grantee as a result of the
reorganization, merger or consolidation.  In the event of a transaction
described in this Section 17.2, Stock Units shall be adjusted so as to apply to
the securities that a holder of the number of shares of Stock subject to the
Stock Units would have been entitled to receive immediately following such
transaction.

 


17.3.       CORPORATE TRANSACTION IN WHICH AWARDS ARE NOT ASSUMED.


 

Upon the occurrence of a Corporate Transaction in which outstanding Options,
SARs, Stock Units and Restricted Stock are not being assumed or continued:

 

(i)  all outstanding shares of Restricted Stock shall be deemed to have vested,
and all Stock Units shall be deemed to have vested and the shares of Stock
subject thereto shall be delivered, immediately prior to the occurrence of such
Corporate Transaction, and

 

(ii) either of the following two actions shall be taken:

 

(A) fifteen days prior to the scheduled consummation of a Corporate Transaction,
all Options and SARs outstanding hereunder shall become immediately exercisable
and shall remain exercisable for a period of fifteen days, or

 

(B) the Board may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Stock, Stock Units, and/or SARs and pay or
deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Board acting in good
faith), in the case of Restricted Stock or Stock Units, equal to the formula or
fixed price per share paid to holders of shares of Stock and, in the case of
Options or SARs, equal to the product of the number of shares of Stock subject
to the Option or SAR (the “Award

 

29

--------------------------------------------------------------------------------


 

Shares”) multiplied by the amount, if any, by which (I) the formula or fixed
price per share paid to holders of shares of Stock pursuant to such transaction
exceeds (II) the Option Price or SAR Exercise Price applicable to such Award
Shares.

 

With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen-day period shall be conditioned
upon the consummation of the event and shall be effective only immediately
before the consummation of the event, and (ii) upon consummation of any
Corporate Transaction, the Plan and all outstanding but unexercised Options and
SARs shall terminate.  The Board shall send notice of an event that will result
in such a termination to all individuals who hold Options and SARs not later
than the time at which the Company gives notice thereof to its stockholders.

 


17.4.       CORPORATION TRANSACTION IN WHICH AWARDS ARE ASSUMED.

 

The Plan, Options, SARs, Stock Units and Restricted Stock theretofore granted
shall continue in the manner and under the terms so provided in the event of any
Corporate Transaction to the extent that provision is made in writing in
connection with such Corporate Transaction for the assumption or continuation of
the Options, SARs, Stock Units and Restricted Stock theretofore granted, or for
the substitution for such Options, SARs, Stock Units and Restricted Stock for
new common stock options and stock appreciation rights and new common stock
units and restricted stock relating to the stock of a successor entity, or a
parent or subsidiary thereof, with appropriate adjustments as to the number of
shares (disregarding any consideration that is not common stock) and option and
stock appreciation right exercise prices.

 


17.5.       ADJUSTMENTS.


 

Adjustments under this Section 17 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.  No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share. The Board shall determine the effect of a
Corporate Transaction upon Awards other than Options, SARs, Stock Units and
Restricted Stock, and such effect shall be set forth in the appropriate Award
Agreement.  The Board may provide in the Award Agreements at the time of grant,
or any time thereafter with the consent of the Grantee, for different provisions
to apply to an Award in place of those described in Sections 17.1, 17.2, 17.3
and 17.4.  This Section 17 does not limit the Company’s ability to provide for
alternative treatment of Awards outstanding under the Plan in the event of
change of control events that are not Corporate Transactions.

 

30

--------------------------------------------------------------------------------


 


17.6.       NO LIMITATIONS ON COMPANY.


 

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

 


18.          GENERAL PROVISIONS


 


18.1.       DISCLAIMER OF RIGHTS.


 

No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company.  In
addition, notwithstanding anything contained in the Plan to the contrary, unless
otherwise stated in the applicable Award Agreement, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to be a director, officer, consultant or employee
of the Company or an Affiliate.  The obligation of the Company to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein.  The Plan shall in no way be interpreted to
require the Company to transfer any amounts to a third party trustee or
otherwise hold any amounts in trust or escrow for payment to any Grantee or
beneficiary under the terms of the Plan.

 


18.2.       NONEXCLUSIVITY OF THE PLAN.


 

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.

 


18.3.       WITHHOLDING TAXES.


 

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local

 

31

--------------------------------------------------------------------------------


 

taxes of any kind required by law to be withheld with respect to the vesting of
or other lapse of restrictions applicable to an Award or upon the issuance of
any shares of Stock upon the exercise of an Option or pursuant to an Award.  At
the time of such vesting, lapse, or exercise, the Grantee shall pay to the
Company or the Affiliate, as the case may be, any amount that the Company or the
Affiliate may reasonably determine to be necessary to satisfy such withholding
obligation.  Subject to the prior approval of the Company or the Affiliate,
which may be withheld by the Company or the Affiliate, as the case may be, in
its sole discretion, the Grantee may elect to satisfy such obligations, in whole
or in part, (i) by causing the Company or the Affiliate to withhold shares of
Stock otherwise issuable to the Grantee or (ii) by delivering to the Company or
the Affiliate shares of Stock already owned by the Grantee.  The shares of Stock
so delivered or withheld shall have an aggregate Fair Market Value equal to such
withholding obligations.  The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or the
Affiliate as of the date that the amount of tax to be withheld is to be
determined.  A Grantee who has made an election pursuant to this Section 18.3
may satisfy his or her withholding obligation only with shares of Stock that are
not subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.  The maximum number of shares of Stock that may be withheld from
any Award to satisfy any federal, state or local tax withholding requirements
upon the exercise, vesting, lapse of restrictions applicable to such Award or
payment of shares pursuant to such Award, as applicable, cannot exceed such
number of shares having a Fair Market Value equal to the minimum statutory
amount required by the Company to be withheld and paid to any such federal,
state or local taxing authority with respect to such exercise, vesting, lapse of
restrictions or payment of shares.

 


18.4.       CAPTIONS.

 

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.

 


18.5.       OTHER PROVISIONS.

 

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.

 


18.6.       NUMBER AND GENDER.


 

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

 

32

--------------------------------------------------------------------------------


 


18.7.       SEVERABILITY.


 

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

 


18.8.       GOVERNING LAW.


 

The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by the laws of the State of Delaware, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.

 


18.9.       SECTION 409A OF THE CODE


 

The Board intends to comply with Section 409A of the Code (“Section 409A”), or
an exemption to Section 409A, with regard to Awards hereunder that constitute
nonqualified deferred compensation within the meaning of Section 409A.  To the
extent that the Board determines that a Grantee would be subject to the
additional 20% tax imposed on certain nonqualified deferred compensation plans
pursuant to Section 409A as a result of any provision of any Award granted under
this Plan, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such additional tax.  The nature of any such
amendment shall be determined by the Board.

 

*    *    *

 

To record adoption of the Plan by the Board as of March 8, 2008, and approval of
the Plan by the stockholders on May 29, 2008, the Company has caused its
authorized officer to execute the Plan.

 

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

33

--------------------------------------------------------------------------------